REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a surgical eye model having a surgical body formed of material that can be cut with surgical tools and defines a central axis extending from a rear mounting side to a front side which is generally semicircular about the central axis to be representative of an ocular globe, a plurality of suspension arms formed of elongate strips of resilient material extending radially outward from the surgical body in proximity to the rear side at circumferentially spaced locations about the central axis, a rigid base frame with a central recess and plurality of mounting locations circumferentially spaced apart about the central recess and wherein the suspension arms are coupled under tension to respective ones of the mounting locations on the rigid base frame to resiliently suspend the surgical body within the central recess in a normal position to allow translating movement of the body along the central axis relative to the base frame from the normal position and to allow angular deflection of the central axis relative to the base frame from the normal position while biasing the surgical body to return to the normal position.
The prior art also failed to disclose a surgical model assembly having a surgical body defining a core member representative of a sclera and formed of a material that can be readily cut by surgical tools and defining a central axis extending from a rear mounting side to a front with a generally semicircular shaped to be representative of an ocular globe, a rigid element mounted at the rear mounting side of the core member and a plurality of muscular strands formed of resilient material which are elongate between first ends mounted in fixed relation to the core member in proximity to the front side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711